That plaintiff was an employee of the Railway Service Company, that he was injured while in the performance of his duties as such employee, pursuant to the written contract between the Erie Railroad Company and the Railway Service Company, and that such injury was compensable, were conclusively proved in the court below. It was also conclusively proved that Railway Service Company had paid the proper premium to the Industrial Commission. It was also conclusively proved that Railway Service Company was not a common carrier, its activities, under the said written contract with the Erie Railroad Company, which was a common carrier, going no farther than to repair rolling stock of said common carrier.
Whether plaintiff was at the time of his injury working on an instrumentality of interstate or intrastate commerce was of no consequence, because Railway Service Company, his employer, was not a common carrier. Klar v. Erie Rd. Co., 118 Ohio St. 612,162 N.E. 793.
Consequently judgment in the trial court should have been for plaintiff, and the judgment here should be a reversal of that judgment.